Citation Nr: 1429209	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-23 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether reductions of the amounts paid for the Veteran's nonservice-connected pension from December 1, 2005 to November 30, 2008, were proper.

2.  Whether the termination of the Veteran's nonservice-connected pension, effective December 1, 2008, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1966 to October 1969.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 action taken by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Saint Paul, Minnesota that reduced the benefit amounts paid for the appellant's nonservice-connected pension from December 1, 2006 to November 30, 2008, and from a December 2008 action of the PMC that terminated the appellant's nonservice-connected pension benefits, effective December 1, 2008.  The case was certified to the Board by the VA Regional Office (RO) in Denver, Colorado.

The appellant failed to report for a personal hearing scheduled at the RO in May 2009.  He has not offered good cause for his failure to report and he has not requested a rescheduling of the hearing.  The appellant's RO hearing request is therefore considered to have been withdrawn.  

In July 2009, the appellant filed a timely substantive appeal and requested a hearing before the Board sitting at the RO or by videoconference from the RO.  In May 2011, the case was remanded for the scheduling of such a hearing; however, the appellant failed to report for the Board videoconference hearing scheduled for October 24, 2011.  The appellant has not offered good cause for his failure to report and he has not requested a rescheduling of the hearing.  The appellant's Board hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d).

In addition to the paper claims file, there is an electronic file associated with the claims.  The electronic file does not currently contain evidence pertinent to the claims that is not already included in the paper claims file. 

The issue of waiver of overpayment has been raised by the Veteran and in the record but that matter has apparently not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of whether a reduction of the benefit amount paid for the appellant's nonservice-connected pension from December 1, 2005 to November 30, 2008, was proper is addressed in the REMAND portion of the decision below and that issue is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2006, VA granted the appellant nonservice-connected pension benefits, effective December 1, 2005.

2.  In November 2008, the appellant notified VA that he was in receipt of Social Security Administration (SSA) benefits in the amount of $1201 per month.

3.  In December 2008, the PMC advised the appellant of its proposal to terminate his pension, effective December 1, 2008.

4.  Effective December 1, 2008, the appellant's annual countable income exceeded the maximum annual pension rate (MAPR) for a veteran with no dependents.


CONCLUSION OF LAW

From December 1, 2008, the Veteran's annual countable income has exceeded the maximum annual pension rate for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, by means of a letter dated in December 2008, the appellant was notified of PMC's determination that he had excessive income.  That letter also notified the appellant of how excessive income could affect his right to pension benefits.  The appellant was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  The claim was readjudicated in the February 2010 Supplemental Statement of the Case (SSOC).  

Based on the notice given, as well as the statements from the appellant during the course of his appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate his claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's income from him.  He has not identified any medical expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists in relevant part, if the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v).  

VA's pension program is intended to give beneficiaries a minimum level of financial security.  Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.

The MAPR is set by Congress.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.

The MAPR used to determine eligibility is based on certain status determinations.  In this case, the appellant has no dependents.  Effective December 1, 2006, the MAPR for a veteran with no dependents was $10,929.  Effective December 1, 2007, the MAPR for a veteran with no dependents was $11,181.  Effective December 1, 2008, December 1, 2009, and December 2010, the MAPRs for a veteran with no dependents were $11,830, and effective December 1, 2011, such MAPR was $12,256.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The appellant was granted nonservice-connected pension benefits in a November 2006 rating decision; the payment start date was December 1, 2005.  The November 2, 2006 notice letter states that the pension was granted based on the appellant having no income from December 1, 2005.  The appellant was also advised in a November 26, 2006 letter that he was obligated to provide prompt notice of any change in income or net worth or dependency status.  He was again advised of this obligation in correspondence issued in November 2007, and in December 2007.

In November 2008, the appellant notified VA that he was in receipt of Social Security Administration (SSA) benefits in the amount of $1201 per month.  He also stated that he received his first check in November 2008.

Thus, as of December 2008, the total countable income of $14,412 from SSA as reported by the appellant exceeded the maximum annual pension limit of $11,830 for a veteran with no dependents which was set by law effective December 1, 2008.  The pension limit of $11,830 was also in effect for the following two years.  Effective December 1, 2011, such MAPR was $12,256, and the appellant's SSA income continued to exceed the MAPR.

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  The appellant has never reported any unreimbursed medical expenses for any year.

Because the evidence shows that the appellant's countable income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.  Here, the law is dispositive and the matter on appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits are thereby precluded, and the appellant's claim for continuation of VA nonservice-connected pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 1541, 1542, 5103, 5103A; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.


ORDER

Termination of the Veteran's nonservice-connected VA disability pension benefits, effective December 1, 2008, based on excessive countable income, was proper. 

REMAND

The appellant was granted nonservice-connected pension benefits for the period from December 1, 2005 to November 30, 2008.  The November 2006 pension award notice letter stated that the award of pension was based on the appellant having no income.  In July 2008, the appellant was notified that VA proposed to adjust his pension benefit amount based on his receipt of tribal income effective December 1, 2005.  In August 2008, the appellant sent written confirmation that he had been in receipt of monies from the Flandreau Santee Sioux Tribe (FSST) for the years 2005, 2006, and 2007.  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Pursuant to 38 C.F.R. § 3.272(r), income received by American Indian beneficiaries from trust or restricted lands is excluded.  

VA has included the monies the appellant received from the FSST between 2005 and 2007 as countable income based on the determination that the monies were from gaming.  The question of whether amounts received as per capita distributions of revenues from gaming activities on tribal trust property are properly considered income for purposes of improved pension has been considered by the General Counsel of the VA who held that such amounts are properly considered as income for purposes of improved pension.  VAOPGCPREC 21-97 (May 23, 1997).  

The General Counsel noted that the Indian Gaming Regulatory Act (IGRA) authorized Indian tribes to conduct gaming activities for profit on lands held in trust by the United States for tribes or individual Indians.  Pursuant to the IGRA, the use of certain gaming revenues to make per capita payments to tribe members has been allowed if the tribe had adopted a plan to allocate revenues to the uses authorized by the statute and the plan had been approved by the Secretary of the Interior.  

Title 25 of the United States Code provided specific exclusions from income applicable to certain payments received by Native Americans.  One such exclusion was codified at 38 U.S.C.A. §§ 117a-117c and authorized the Secretary of the Interior or an Indian tribe to make per capita distributions of funds which were held in trust by the Secretary of the Interior for an Indian tribe.  Pursuant to 25 U.S. Code§ 117b(a), which incorporated by reference statutory provisions codified at 25 U.S. Code § 1407, up to $2,000 per year of such per capita payments are excluded from income for purposes of any Federal or Federally assisted program.  A separate exclusion from income was provided by 25 U.S. Code § 1408 which stated that up to $2,000 per year received by an individual Indian as income derived from such individual's interest in trust or restricted lands would be excluded from income for purposes of any Federal or Federally assisted program. 

The Bureau of Indian Affairs informed VA that tribal gaming proceeds were not held in trust by the Secretary of the Interior, but that the tribes retained possession and control of such proceeds.  Nothing in the IGRA authorized the Secretary of the Interior to hold gaming proceeds in trust for a tribe.  Although the IGRA authorized the Secretary of the Interior to approve or disapprove in advance a tribe's plan for allocation of funds held by the tribe itself, funds which were held by the tribe under such a plan, rather than by the Secretary of Interior, were not funds held in trust by the Secretary of the Interior within the meaning of 25 U.S. Code § 117a and distributed under the Per Capita Distributions Act for purposes of 25 U.S. Code §§ 117b(a) and 1407.  It was accordingly held that per capita distributions of tribal gaming proceeds were not excluded from income for purposes of VA need-based programs under those provisions of law.  It was also held that the exclusion under 25 U.S. Code § 1408 applied only to income derived from individually owned trust lands and not to income from tribally owned trust lands.  VAOPGCPREC 21-97 (May 23, 1997).  

The General Counsel opinion also addressed the question of whether gaming proceeds might be considered income derived from interest in trust or restricted lands.  In Squire v. Capoeman, the United States Supreme Court concluded that income received by an individual Indian which was derived directly from allotted trust land was exempt from Federal taxation but other forms of income received by such an individual was subject to Federal taxation.  Squire v. Capoeman, 351 U.S. 1, 9 (1956).  In applying that principle, courts have consistently concluded that the income was derived directly from trust land where the income resulted principally from the exploitation or use of the land and its resources but not when the income resulted principally from a commercial business situated on trust land.  Thus, income derived from mining, logging, agricultural and similar activities has been held to be exempt from taxation. 

In contrast, income resulting from conduct of a business upon trust lands has been held to result primarily from the investment and labor in the business enterprise and not primarily from the trust land.  The General Counsel opinion referred to cases where income representing rental value of land used in operation of businesses and leases of buildings was not exempt from taxation.  By analogy, income from gaming operations would be considered to derive primarily from investment in a business enterprise rather than from an interest in the land itself. 

However, in this case it is unclear what exactly is the source of the per capita payments the appellant received from the FSST in 2005, 2006, and 2007.  In March 2008, VA sent a letter to the FSST and asked for verification of gaming income for the appellant.  An April 2008 response from the Royal River Casino states that the appellant had not received any payments between 2004 and 2007.  The website for that casino states that the Flandreau Santee Sioux Indian Reservation is 5,000 acres of combined trust and fee tribal land.  On remand, it must be determined whether or not the per capita payments the appellant received were derived from gaming or from funds held in trust or from income derived from trust land from activities such as mining, logging, ranching or farming.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the FSST to ascertain the specific source of the monies the appellant received in per capita payments between 2005 and 2007.  In particular, determine what part, if any, was derived from tribal gaming income versus what part, if any, was derived from funds held in trust or from the use of tribal land in trust and its resources via activities such as mining, logging, ranching or farming.
3.  Then re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

4.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


